Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 14-17, drawn to a torch body having a nozzle.
Group II, claim(s) 18-25, drawn to a joining device having a torch exchanging device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

The common subject matter linking independent claims 1 and 18 is merely a device for thermally joining at least one workpiece, in particular for arc welding or arc brazing, having a torch for producing an arc between a non-consumable electrode arranged thereon, more particularly a tungsten electrode, and the workpiece, i.e. a conventional TIG welding device. The torch body is not recited in claims 18-25. This common subject manner is not novel and thus cannot be considered a single general inventive concept. Each invention has a different special technical feature. The electrically potential free nozzle…as in claim 1 and the torch changing device as in claim 18.

Claim 1, claim 18 is not linked by a single general inventive concept because the subject matter of claim 1 is known from US2013/0277337 and GB2061154. The technical features of claim 18 which constitute the difference with respect to the non-inventive common subject matter are the features of the torch-changing device, the seam guiding system, and the movable coupling. These features have the technical effect that the seam guiding system does not block the removal of the torch during a torch exchange and thus solve the objective problem of simplifying the torch exchange. Since claims 1 and 18 do not have either the same or corresponding special technical features, there is no technical relationship between the subjects of claims 1-17 and those of claims 18-25 

Therefore, the application fails to comply with the requirement of unity of invention.
During a telephone conversation with Patricia Rogowski on 3/24/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-11, 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “several secondary flow channels.” It is unclear how many are included in the term “several.” 

The term “substantially” in claims 3 and 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al (US 2013/0277337).

Murata discloses, regarding claim 1, a torch body for the thermal joining of at least one workpiece, in particular for arc welding or arc brazing, said torch body comprising a non-consumable electrode (2) provided in the body, in particular a tungsten electrode, for generating an arc between the electrode and the workpiece, comprising a front nozzle (5, 6, 7) for the outflow of a shielding gas flow from a gas outlet, said nozzle comprising a center nozzle (5, 7) and a gas nozzle (6), wherein the front nozzle comprises at least one secondary flow channel (5h) for dividing the shielding gas flow into a main gas flow (G3) and a secondary gas flow (G1), the secondary gas flow annularly surrounding the main gas flow at the gas outlet. 

The front nozzle does not have second potential in relation to the electrode, as it is separate by plastic adjusting rings 14 which would prevent current from flowing to the torch, and should therefore be considered electrically potential-free. The nozzle is also insulated or isolated from the electrode by gaps. 

Regarding claim 2, Fig 3 shows the nozzle 6 comprising a longitudinal axis and a circumference having flow channels 7d and additional channels broken up by protrusions 7b, 7c with the opening at G3 being 10-30 degrees. (See Paragraphs [0075], [0076]).

Regarding claim 5, Fig 2 shows the electrode being substantially cylindrical with a sharpened end. 

Regarding claim 8, the plastic adjusting rings 14 prevent current from flowing to the torch, and should therefore be considered electrically potential-free. The nozzle is also insulated or isolated from the electrode by gaps.

Regarding claims 9-10, Fig 3 shows annular gaps for guiding a secondary gas flow and formed in the center of the nozzle as they are located on the interior of the nozzle. 

Regarding claim 15, the nozzle 6 is shown as being threaded onto a center nozzle 5’.

Regarding claim 16, Fig 3 shows a torch body 1. 

Regarding claim 17, a torch body for the thermal joining of at least one workpiece, in particular for arc welding or arc brazing, said torch body comprising a non-consumable electrode (2) provided in the body, in particular a tungsten electrode, for generating an arc between the electrode and the workpiece, comprising a front nozzle (5, 6, 7) for the outflow of a shielding gas flow from a gas outlet, said nozzle comprising a center nozzle (5, 7) and a gas nozzle (6), wherein the front nozzle comprises at least one secondary flow channel (5h) for dividing the shielding gas flow into a main gas flow (G3) and a secondary gas flow (G1), the secondary gas flow annularly surrounding the main gas flow at the gas outlet. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (US 2013/0277337) in view of Sato et al (US 2008/0296269).

The teachings of Murata have been discussed above. Murata fails to disclose the electrode being substantially flush, or recessed with the distal end of the torch body. 

Sato discloses, regarding claims 3, Fig 8A shows the electrode being either substantially flush or recessed as the electrode may still be considered “substantially” flush even though it is recessed. It would have been obvious to adapt Murata in view of Sato to provide the electrode being substantially flush or recessed from the distal end of the torch body for keeping shielding gas over the weld bead for creating an oxygen free environment, reducing slag and reducing weld defects. 

Regarding claim 7, Murata fails to disclose the nozzle configured in two parts. However, it has been held the constructing a formerly integral structure in various elements involves only routine skill in the art. 

Regarding claim 14, Murata fails to disclose a ratio of the cross section of the outlet opening (7) to the sum of the cross sections of the secondary flow channels (5) is similar, approximately 4:5. However, it would have been obvious to choose a ratio of the openings and flow channels to be 4;5 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Selecting this ratio would be done for providing the desired gas flow for the application.

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (US 2013/0277337) in view of Luce (US 2010/0276397).

The teachings of Murata have been discussed above. Murata fails to disclose the cooling element having cooling channels for conveying a coolant. 

Luce discloses metallic rings coupled to each other having rings defining cooling channels for conveying a coolant. (See Paragraphs [0024] and [0025]) It would have been obvious to adapt Murata in view of Luce to provide the cooling element and cooling channels for cooling elements of the welding torch such as the gas cup. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/28/2022